DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 includes the phrase “storing in a file system address location of each replica of each file”.  It is unclear what is meant by the phrase “a file system address location”.  The specification does not use this phrase.  The specification refers to the directories storing addresses for each of the files (paragraph 018) and directory entries storing IP address and directory path (paragraph 019).  It is unclear whether this limitation is intended to refer to one or both of these or something else entirely.  Claims 18-20 are rejected based on their dependence on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bode (US 2018/0232162).
In regards to claims 1, 9, and 16, Bode teaches a system comprising:
a plurality of storage systems (Backup Data Storages 160-166) distributed in a plurality of data recovery (DR) sites (Backup Servers 120-126);
an analytical engine (“In block 502, at each of the backup servers, the backup server pre-fetch score of each of the backup servers is summed up to generate a total pre-fetch score.”, paragraph 0039);
a backup manager (Backup Servers 120-126);
a load balancer (“In block 402, the backup server receiving the request identifies a backup server to provide the job information and sends a response to the client identifying a backup server. In block 404, the client receives the response identifying a backup server. That is, any backup server that receives the request from the client is able to identify a backup server to respond to the client request. This allows for load balancing among the backup servers in a ‘headless’ backup and restore software ecosystem 100.”, paragraph 0037);
wherein the analytical engine, backup manager, and load balancer employ one or more processors (processing units 704, figure 7); and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform the steps (“The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”, paragraph 0098):
collect backup activity data of each of the DR sites for a period of time (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039);
use the activity data to predict future activity load for each of the DR sites (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040);
upon receiving a restore request determine which of the DR sites stores required backup files (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043) by using the future activity load to determine which of the sites has low activity load when no preferred DR site is selected by a user (“In block 604, the backup server identifies a backup server of the plurality of backup servers with a lowest backup server score. In block 606, the backup server returns the identified backup server to the client.”, paragraph 0043; “In block 404, the client receives the response identifying a backup server.”, paragraph 0037; “In block 406, the client sends a request to the identified backup server to start the restore job.”, paragraph 0038; Based on these teachings, one of ordinary skill would understand that the preferred backup server is selected by a backup server and not the user); and 
forward the restore request to the DR site having the low activity load (“In block 604, the backup server identifies a backup server of the plurality of backup servers with a lowest backup server score. In block 606, the backup server returns the identified backup server to the client.”, paragraph 0043; “In block 404, the client receives the response identifying a backup server.”, paragraph 0037; “In block 406, the client sends a request to the identified backup server to start the restore job.”, paragraph 0038).
In regards to claim 8, Bode further teaches that collecting backup activity data is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to predict future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).
In regards to claim 10, Bode further teaches the collect backup activity data step is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to update the predicted future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206).
In regards to claims 2 and 11, Bode teaches claims 1 and 10.  Bode fails to teach that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of nodes, for instance, comprising (but not limited to) data associated with one or more of the following: usage of processing unit, the usage of memories and I/O condition at the node.”, paragraph 0037) in order to “thus have greater reference value for predicting the workload accurately” (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai such that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site in order to “thus have greater reference value for predicting the workload accurately” (id.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of De Micheli (Synthesis and Optimization of Digital Circuits).
In regards to claim 3, Bode teaches claim 1.  Bode fails to teach quantizing the future activity load into N activity levels.  De Micheli teaches quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with De Micheli to include quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 4, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384).
In regards to claims 5 and 17, Bode further teaches a corresponding indication of predicted activity load level for the site corresponding to the address (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode fails to teach storing in a file system each address of each replica of each file.  Kitamura teaches storing in a file system each address of each replica of each file (“In the present embodiment, the information that the files/directories under the directory ‘a4’ are managed by host 1B is stored in the directory entry 121. When the i-node number 71 in the directory entry 121 is `-1`, it means that the files/directories under the directory whose name is in the file/directory name field 81 is in another file server, and the necessary information to access another file server is described in the file/directory name field 81 as the format of `directory name`:`hostname`:`filesystem name` (the top directory name in the target file server where the corresponding directory resides).”, paragraph 0038; “In each file server (host) 1A-1N, there is a driver 101, a local file system 102, a network file system 103, and a backup program 104. The driver 101 and local file system 102 are used to access disks 32A-1 to 32N-1 and disks 32A-2 to 32N-2 in disk storages 3A-3N. Network file system 103 processes file access requests from client host 4 in accordance with network file system (NFS) or common internet file system (CIFS) protocol. Each network file system 103 communicates with other network file systems of other file servers so as to show the client host a single directory tree.”, paragraph 0029) in order to construct a single namespace (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Kitamura to storing in a file system each address of each replica of each file in order to construct a single namespace (id.).
In regards to claim 18, Bode further teaches that the program code includes further instructions to periodically collect the backup activity data (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and update the predicted future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Murphy et al. (US 2010/0274983).
In regards to claim 6, Bode teaches claim 1.  Bode fails to teach upon receiving a restore request:
designating one of the sites as local site;
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033);
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Murphy to include upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).
In regards to claim 7, Murphy further teaches when it is determined that other site stores a replica, determining whether the other site's predicted activity level is lower than predicted activity level of the local site and, if so, forwarding the request to the other site (“In an alternative example, super peer 630 and/or another entity from which the restoring peer 610 accesses catalogue 634 can utilize similar network analysis in order to select an optimal location from among a plurality of locations that retains a file version as indicated by the catalogue 634. Once selected, such location(s) can be subsequently provided to a restoring peer 610.”, paragraph 0055).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206) and De Micheli (Synthesis and Optimization of Digital Circuits).
In regards to claim 12, Bode in view of Dai teaches claim 11.  Bode in view of Dai fails to teach the step further comprising quantizing the future activity load into N activity levels.  De Micheli teaches the step further comprising quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai and De Micheli to include the step further comprising quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 13, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206) and Kitamura (US 2007/0214384).
In regards to claim 14, Bode further teaches the step of storing in a corresponding indication of predicted activity load level for the site corresponding to the address (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode in view of Dai fails to teach the step of storing in a file system each address of each replica of each file.  Kitamura teaches the step of storing in a file system each address of each replica of each file (“In the present embodiment, the information that the files/directories under the directory ‘a4’ are managed by host 1B is stored in the directory entry 121. When the i-node number 71 in the directory entry 121 is `-1`, it means that the files/directories under the directory whose name is in the file/directory name field 81 is in another file server, and the necessary information to access another file server is described in the file/directory name field 81 as the format of `directory name`:`hostname`:`filesystem name` (the top directory name in the target file server where the corresponding directory resides).”, paragraph 0038; “In each file server (host) 1A-1N, there is a driver 101, a local file system 102, a network file system 103, and a backup program 104. The driver 101 and local file system 102 are used to access disks 32A-1 to 32N-1 and disks 32A-2 to 32N-2 in disk storages 3A-3N. Network file system 103 processes file access requests from client host 4 in accordance with network file system (NFS) or common internet file system (CIFS) protocol. Each network file system 103 communicates with other network file systems of other file servers so as to show the client host a single directory tree.”, paragraph 0029) in order to construct a single namespace (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai and Kitamura to include the step of storing in a file system each address of each replica of each file in order to construct a single namespace (id.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Dai et al. (US 2018/0300206), Kitamura (US 2007/0214384), and Murphy et al. (US 2010/0274983).
In regards to claim 15, Bode in view of Dai and Kitamura teaches claim 14.  Bode in view of Dai and Kitamura fails to teach the step, upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches the step, upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033); 
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Dai, Kitamura, and Murphy to include the step, upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384) and Murphy et al. (US 2010/0274983).
In regards to claim 19, Bode in view of Kitamura teaches claim 18.  Bode in view of Kitamura fails to teach upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033); 
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Kitamura and Murphy such that upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Kitamura (US 2007/0214384), Murphy et al. (US 2010/0274983), and Dai et al. (US 2018/0300206).
In regards to claim 20, Bode in view of Kitamura and Murphy teaches claim 19.  Bode in view of Kitamura and Murphy fails to teach that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of nodes, for instance, comprising (but not limited to) data associated with one or more of the following: usage of processing unit, the usage of memories and I/O condition at the node.”, paragraph 0037) in order to “thus have greater reference value for predicting the workload accurately” (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Kitamura, Murphy, and Dai such that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site in order to “thus have greater reference value for predicting the workload accurately” (id.).

Claims 1, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466).
In regards to claims 1, 9, and 16, Bode teaches a system comprising:
a plurality of storage systems (Backup Data Storages 160-166) distributed in a plurality of data recovery (DR) sites (Backup Servers 120-126);
an analytical engine (“In block 502, at each of the backup servers, the backup server pre-fetch score of each of the backup servers is summed up to generate a total pre-fetch score.”, paragraph 0039);
a backup manager (Backup Servers 120-126);
a load balancer (“In block 402, the backup server receiving the request identifies a backup server to provide the job information and sends a response to the client identifying a backup server. In block 404, the client receives the response identifying a backup server. That is, any backup server that receives the request from the client is able to identify a backup server to respond to the client request. This allows for load balancing among the backup servers in a ‘headless’ backup and restore software ecosystem 100.”, paragraph 0037);
wherein the analytical engine, backup manager, and load balancer employ one or more processors (processing units 704, figure 7); and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform the steps (“The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”, paragraph 0098):
collect backup activity data of each of the DR sites for a period of time (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039);
use the activity data to predict future activity load for each of the DR sites (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040);
upon receiving a restore request determine which of the DR sites stores required backup files (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043) by using the future activity load to determine which of the sites has low activity load (“In block 604, the backup server identifies a backup server of the plurality of backup servers with a lowest backup server score. In block 606, the backup server returns the identified backup server to the client.”, paragraph 0043; “In block 404, the client receives the response identifying a backup server.”, paragraph 0037; “In block 406, the client sends a request to the identified backup server to start the restore job.”, paragraph 0038); and 
forward the restore request to the DR site having the low activity load (“In block 604, the backup server identifies a backup server of the plurality of backup servers with a lowest backup server score. In block 606, the backup server returns the identified backup server to the client.”, paragraph 0043; “In block 404, the client receives the response identifying a backup server.”, paragraph 0037; “In block 406, the client sends a request to the identified backup server to start the restore job.”, paragraph 0038).
Bode fails to explicitly teach determine the sites when no preferred DR site is selected by a user.  Jacoby teaches determine the sites when no preferred DR site is selected by a user ("At block 910 the data replication manager 415, 515, or 615 may update a master list based on the new tenant. In some cases, the data replication manager 415, 515, or 615 may automatically update the master list following the onboarding of the new tenant. In other cases, the updating may be based on a user input.", paragraph 0071).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby to include determine the sites when no preferred DR site is selected by a user in order to reduce the amount of required user input.
In regards to claim 8, Bode further teaches that collecting backup activity data is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to predict future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).
In regards to claim 10, Bode further teaches the collect backup activity data step is performed periodically (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and is used to update the predicted future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466) and Dai et al. (US 2018/0300206).
In regards to claims 2 and 11, Bode) in view of Jacoby teaches claims 1 and 10.  Bode ) in view of Jacoby fails to teach that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of nodes, for instance, comprising (but not limited to) data associated with one or more of the following: usage of processing unit, the usage of memories and I/O condition at the node.”, paragraph 0037) in order to “thus have greater reference value for predicting the workload accurately” (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby and Dai such that the collect backup activity data step comprises collecting I/O and CPU activity from each of the DR site in order to “thus have greater reference value for predicting the workload accurately” (id.).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466) and De Micheli (Synthesis and Optimization of Digital Circuits).
In regards to claim 3, Bode in view of Jacoby teaches claim 1.  Bode in view of Jacoby fails to teach quantizing the future activity load into N activity levels.  De Micheli teaches quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby and De Micheli to include quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 4, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466) and Kitamura (US 2007/0214384).
In regards to claims 5 and 17, Bode further teaches a corresponding indication of predicted activity load level for the site corresponding to the address (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode in view of Jacoby fails to teach storing in a file system each address of each replica of each file.  Kitamura teaches storing in a file system each address of each replica of each file (“In the present embodiment, the information that the files/directories under the directory ‘a4’ are managed by host 1B is stored in the directory entry 121. When the i-node number 71 in the directory entry 121 is `-1`, it means that the files/directories under the directory whose name is in the file/directory name field 81 is in another file server, and the necessary information to access another file server is described in the file/directory name field 81 as the format of `directory name`:`hostname`:`filesystem name` (the top directory name in the target file server where the corresponding directory resides).”, paragraph 0038; “In each file server (host) 1A-1N, there is a driver 101, a local file system 102, a network file system 103, and a backup program 104. The driver 101 and local file system 102 are used to access disks 32A-1 to 32N-1 and disks 32A-2 to 32N-2 in disk storages 3A-3N. Network file system 103 processes file access requests from client host 4 in accordance with network file system (NFS) or common internet file system (CIFS) protocol. Each network file system 103 communicates with other network file systems of other file servers so as to show the client host a single directory tree.”, paragraph 0029) in order to construct a single namespace (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby and Kitamura to storing in a file system each address of each replica of each file in order to construct a single namespace (id.).
In regards to claim 18, Bode further teaches that the program code includes further instructions to periodically collect the backup activity data (“Control begins at block 500, with each of the backup servers periodically determining a backup server pre-fetch score.”, paragraph 0039) and update the predicted future activity load (“Thus, the pre-fetch score for a client is based on pre-fetch factors comprising historical client latency, scheduled backup server workloads, and failure percentage.”, paragraph 0040).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466) and Murphy et al. (US 2010/0274983).
In regards to claim 6, Bode in view of Jacoby teaches claim 1.  Bode in view of Jacoby fails to teach upon receiving a restore request:
designating one of the sites as local site;
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033);
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby and Murphy to include upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).
In regards to claim 7, Murphy further teaches when it is determined that other site stores a replica, determining whether the other site's predicted activity level is lower than predicted activity level of the local site and, if so, forwarding the request to the other site (“In an alternative example, super peer 630 and/or another entity from which the restoring peer 610 accesses catalogue 634 can utilize similar network analysis in order to select an optimal location from among a plurality of locations that retains a file version as indicated by the catalogue 634. Once selected, such location(s) can be subsequently provided to a restoring peer 610.”, paragraph 0055).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466), Dai et al. (US 2018/0300206), and De Micheli (Synthesis and Optimization of Digital Circuits).
In regards to claim 12, Bode in view of Jacoby and Dai teaches claim 11.  Bode in view of Jacoby and Dai fails to teach the step further comprising quantizing the future activity load into N activity levels.  De Micheli teaches the step further comprising quantizing the future activity load into N activity levels (“In digital circuits, the information is quantized.”, page 6, paragraph 1) because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (page 6, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby, Dai, and De Micheli to include the step further comprising quantizing the future activity load into N activity levels because “[d]igital circuits have shown to be superior to analog circuits in many classes of applications, primarily electronic computing” (id.).
In regards to claim 13, Bode further teaches that the N activity levels include three levels: busy, average, and idle (See paragraph 0048.  Furthermore, Bode implies that there are a wide range of scores.  At least three of these scores could be considered the three claimed levels.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466), Dai et al. (US 2018/0300206), and Kitamura (US 2007/0214384).
In regards to claim 14, Bode further teaches the step of storing in a corresponding indication of predicted activity load level for the site corresponding to the address (“In block 602, the backup server determines a backup server score for each backup server of the plurality of backup servers based on identification factors comprising historical client latency, scheduled backup server workload, and whether the metadata is already cached on any backup servers.”, paragraph 0043).  Bode in view of Jacoby and Dai fails to teach the step of storing in a file system each address of each replica of each file.  Kitamura teaches the step of storing in a file system each address of each replica of each file (“In the present embodiment, the information that the files/directories under the directory ‘a4’ are managed by host 1B is stored in the directory entry 121. When the i-node number 71 in the directory entry 121 is `-1`, it means that the files/directories under the directory whose name is in the file/directory name field 81 is in another file server, and the necessary information to access another file server is described in the file/directory name field 81 as the format of `directory name`:`hostname`:`filesystem name` (the top directory name in the target file server where the corresponding directory resides).”, paragraph 0038; “In each file server (host) 1A-1N, there is a driver 101, a local file system 102, a network file system 103, and a backup program 104. The driver 101 and local file system 102 are used to access disks 32A-1 to 32N-1 and disks 32A-2 to 32N-2 in disk storages 3A-3N. Network file system 103 processes file access requests from client host 4 in accordance with network file system (NFS) or common internet file system (CIFS) protocol. Each network file system 103 communicates with other network file systems of other file servers so as to show the client host a single directory tree.”, paragraph 0029) in order to construct a single namespace (paragraph 0009).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby, Dai, and Kitamura to include the step of storing in a file system each address of each replica of each file in order to construct a single namespace (id.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466), Dai et al. (US 2018/0300206), Kitamura (US 2007/0214384), and Murphy et al. (US 2010/0274983).
In regards to claim 15, Bode in view of Jacoby, Dai, and Kitamura teaches claim 14.  Bode in view of Jacoby, Dai, and Kitamura fails to teach the step, upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches the step, upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033); 
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby, Dai, Kitamura, and Murphy to include the step, upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466), Kitamura (US 2007/0214384) and Murphy et al. (US 2010/0274983).
In regards to claim 19, Bode in view of Jacoby  and Kitamura teaches claim 18.  Bode in view of Jacoby and Kitamura fails to teach upon receiving a restore request:
designating one of the sites as local site; 
determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site.
Murphy teaches upon receiving a restore request (“In another example, the restore request can be a command to recover a version (e.g., a most recent version, an original version and/or any version therebetween).”, paragraph 0053):
designating one of the sites as local site (“Storage locations 106 can correspond or be associated with, for example, peer machines in a local network, a cloud storage service and/or another suitable Internet-based storage location, and/or any other storage site.”, paragraph 0033); 
determining whether additional sites store replicas of files stored in the local site (“A catalogue lookup component 612 can obtain metadata from catalogue 634 and/or any other suitable source that points to the respective locations of file versions to be restored.”, paragraph 0053); and,
when it is determined that no other site stores a replica, forwarding the request to the local site (“Based on the locations obtained by catalogue lookup component 612, the restore component 614 can pull file versions from their corresponding locations within data store(s) 622, 632, 642, and/or any other suitable storage location within system 600.”, paragraph 0054)
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby, Kitamura, and Murphy such that upon receiving a restore request:
designating one of the sites as local site determining whether additional sites store replicas of files stored in the local site; and,
when it is determined that no other site stores a replica, forwarding the request to the local site
in order “to facilitate intelligent selection of nodes from which to obtain file versions” (id.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 2018/0232162) in view of Jacoby et al. (US 2018/0260466), Kitamura (US 2007/0214384), Murphy et al. (US 2010/0274983), and Dai et al. (US 2018/0300206).
In regards to claim 20, Bode in view of Jacoby, Kitamura, and Murphy teaches claim 19.  Bode in view of Jacoby, Kitamura, and Murphy fails to teach that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site.  Dai teaches that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site (“In some embodiments, the performance data mainly relate to resource usage associated with the data backup and restoration operation in each of nodes, for instance, comprising (but not limited to) data associated with one or more of the following: usage of processing unit, the usage of memories and I/O condition at the node.”, paragraph 0037) in order to “thus have greater reference value for predicting the workload accurately” (paragraph 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bode with Jacoby, Kitamura, Murphy, and Dai such that collecting backup activity data step comprises collecting I/O and CPU activity from each of the DR site in order to “thus have greater reference value for predicting the workload accurately” (id.).

Response to Arguments
Applicant’s arguments, see page 8, filed 22 June 2022, with respect to the objection have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pages 8, filed 22 June 2022, with respect to 112 rejections have been fully considered and are largely persuasive.  The 112 rejection of claims 5, 6, 14, and 15 has been withdrawn. However, claim 17 was not amended.
Applicant's arguments, see pages 9-13, filed 22 June 2022, with respect to the prior art rejections have been fully considered but they are not persuasive. Bode implicitly teaches that no preferred DR site is selected by a user because figure 4 teaches that a backup server selects the preferred backup server used for the restore job.  Alternatively, Jacoby explicitly teaches no preferred DR site is selected by a user (See paragraph 0071).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raut (US 9,424,152) teaches automatically determining the priority of disaster recovery sites.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        1 July 2022